Citation Nr: 1826003	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  10-39 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty for training (ACDUTRA) from July 1984 to November 1984, from June 1988 to August 1988, and from January 1991 to March 1991; on active duty for special work from October 2007 to January 2008, and on active duty from November 2004 to January 2006 and from January 2008 to February 2009.  He had service in Southwest Asia from January 2005 to January 2006 and from March 2008 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 2009 and October 2011 by or on behalf of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge solely on the issue of whether severance of service connection for hypertension was proper.  A copy of the transcript of that hearing is of record. 

The Board adjudicated the issue of entitlement to an initial compensable rating for hypertension in a December 16, 2016 decision, and found that the Veteran did not perfect on appeal for a separately raised claim for entitlement to a TDIU or find that an included claim had been raised under Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  The Veteran then appealed the TDIU decision to the United States Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Remand (Joint Motion), and a September 2017 Order of the Court vacated the Board's decision that declined to reach the issue of entitlement to a TDIU.  


FINDING OF FACT

The evidence shows that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, the Board is granting, in full, the benefit sought on appeal.  Accordingly, any error with respect to either the duty to notify or the duty to assist was harmless and need not be further considered.

TDIU

The Veteran has essentially contended that his service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment.  

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is considered to be unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In the process of determining whether unemployability exists for TDIU, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by any non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

In order for a veteran to prevail on a claim for a TDIU, the record must reflect some factor that takes her case outside of the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran's service-connected disabilities include: (i) adjustment disorder with mixed anxiety and depressed mood (70 percent); (ii) obstructive sleep apnea (50 percent); (iii) degenerative arthritis of the spine with IVDS (20 percent); (iv) tinnitus (10 percent); (v) residuals of a left foot fracture (zero percent); and (vi) hypertension (zero percent).  

The Veteran's combined schedular disability was 80 percent from September 28, 2010 and 90 percent from October 1, 2013.  

In April 2011, the Veteran was found medically unfit for retention in the National Guard for chronic low back and sleep apnea issues.  A month later, in May 2011, he was informed that a perquisite for continued employment of any military technician was maintaining membership in the National Guard.  As such, he would be separated from technician employment in 30 days.  

The Veteran submitted a Statement of Disability in June 2011 and indicated that he could not work for long periods in tiring or uncomfortable positions.  He was unable to lift and carry "items up to 40 pounds," and had trouble concentrating.  The Veteran indicated that he was constantly tired, and had ringing in his left ear to the point of constant pain and lack of hearing.  A coordinator noted that the medical evidence presented showed that accommodation was not possible due to the severity of the Veteran's medical condition and the physical requirements of his position.  

In an August 2012 correspondence, the Veteran indicated that he had been forced to leave his regular employment due to his service connected injuries and the hardship it created for his family.  

At a May 2013 VA examination, the examiner opined that the Veteran's back condition would impact his ability to seek and maintain gainful physical or sedentary employment.  His foot condition, however, would not have any impact.  

The Veteran received a September 2014 VA mental disorders examination, and the examiner concluded that the Veteran's adjustment disorder was moderate to severe. It did not preclude all employment but did limit his vocational adaptability.

The Veteran received a private employability evaluation in January 2018, and the specialist considered the Veteran's medical history and lay statements regarding the effects of each of his service-connected disabilities.  The Veteran expressed that he was limited to sitting for 30 minutes, standing for 15 to 30 minutes, walking for 45 minutes, driving for 30 minutes, and lifting or "carrying up to 10 pounds."  The specialist then noted that the Veteran was a high school graduate and did not take any college classes.  He passed a military mechanic and troubleshooting certification program, and had a valid driver's license.  However, the Veteran had limited computer skills; his "keyboarding skills only include hunting/pecking," and he was unfamiliar with Microsoft Word and Excel.  

Next, the specialist noted that the Veteran was currently employed in a part time position as an extra helper/tractor operator, with a physical demand classification of medium.  He applied because a friend and former co-worker was the hiring supervisor, so his employers are aware of his disabled status and tried to accommodate him.  However, due to his back disability, the Veteran indicated that he had significant pain after being seated for more than 30 minutes.  This interfered with his work, as he spent most of his shift driving a tractor.  As a result, the Veteran missed multiple days from work per month.  The Veteran's adjustment disorder also made it difficult for him to interact with co-workers, but any communication necessary was handled by his friend who hired him.  

Prior to this position, the specialist noted that the Veteran worked as a mechanic from 2009 to 2012, but he was terminated after he was found medically unfit for retention in the National Guard due to sleep apnea.  A condition of his position was that the Veteran had to be a member of the armed services.  

Based on this information, the specialist found that the Veteran's current position was protected employment, as he was offered the position by a friend who was familiar with his disabilities, and he was allowed to miss work as he felt necessary.  The specialist further found that there were a number of barriers that would preclude employment in any other work setting, including diminished ambulatory capacities due to his foot fracture, the need to take frequent breaks and move around due to his back problems, and his inability to communicate with others in the work place due to his mental disorders.  As a result, the specialist concluded that it was at least as likely as not that the Veteran was no longer able to secure and follow substantially gainful employment since February 2012.  

The Board will resolve reasonable doubt in the Veteran's favor and award entitlement to TDIU.  The Veteran has submitted credible evidence that he was terminated from his position as a mechanic in the National Guard due to his service-connected disabilities, and the competent, credible VA examinations also indicated that there were occupational limitations posed by the Veteran's service-connected disabilities, specifically his back disability.

Furthermore, the Board finds the vocational rehabilitation study highly probative in evaluating the Veteran's claim.  In this regard, the specialist provided a thorough rationale on the Veteran's inability to obtain substantially gainful employment due to his service-connected disabilities.  The Board agrees with the specialist's findings regarding the Veteran's current employment, and concludes that it is protected in nature because of the accommodations afforded the Veteran by his employer.  He was hired by someone familiar with his limitations, and is able to perform his duties in a way that would not be permitted in other employment settings.  The Veteran's friend removed all responsibilities requiring communication with others, and the Veteran is also allowed to miss work as he feels necessary.  

The specialist also considered the possibility of the Veteran's ability to perform sedentary employment, but opined that he would be precluded from such employment as he would require additional allowances for him to be able to sit and stand with great frequency to relieve lower back pain.  There is also no indication that he had the requisite skills or experience to procure substantially gainful employment in such an environment.  Resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to a TDIU is warranted.  38 U.S.C.  § 5107(b).


ORDER

A total disability rating based on individual unemployability is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


